Conviction for possessing equipment for the manufacture of intoxicating liquor; punishment, one year in the penitentiary.
A still and equipment for the manufacture of intoxicating liquor were located by officers. They watched same, and appellant *Page 128 
was observed to be at and around the still on four different occasions. There were six barrels of mash, a cooker, cooler and a copper tube. From where the officers were located they could hear appellant moving around at the still but could not tell what he was doing. The testimony showed that the mash was nearly ready to be cooked; a witness said it was about ripe. The officers testified that while appellant was there they could hear the barrel tops being moved. On the fourth occasion of appellant's visit to the still, the officers went up. Appellant said "It looked like a poor man couldn't have something to make a little money with without being bothered." There was a road coming down from the direction of appellant's home, and at a point near the still a trail left the road and went out to the still. Each time appellant was seen he appeared to be coming directly from his home down to the still. Appellant testified that he was hog hunting and found the six barrels of mash. He denied having any connection with them. He admitted that he went back to the place on several subsequent visits and that he drank some of the liquid. He admitted that he could not tell how many times he had been over to the place, but said his purpose in going there was to drink what he wanted for the time being. The State, in rebuttal, introduced a witness who testified that when they arrested Mr. Lay on the occasion of their fourth observance of him at the still, he told them that it was the first time he had been there. At the request of appellant a special charge was given telling the jury that if the State had not produced sufficient evidence to show appellant's guilt, they should acquit.
There is but one bill of exceptions, and this complains of the refusal of a peremptory instruction to acquit. We think it was properly refused. We are not able to say that the record is without sufficient testimony to justify the jury in believing appellant to be the party in possession of said still.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.